        Case 1:16-cv-09517-LAK Document 378 Filed 09/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                                Plaintiffs,
                     vs.                      Civil Action No. 16-CV-9517(LAK)(KDP)

LESTER EBER, ALEXBAY, LLC f/k/a
LESTER EBER, LLC., ELLIOT W. GUMAER,
JR. and WENDY EBER,

                              Defendants,

  and

EBER BROS. & CO., INC., EBER
BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE
& LIQUOR METRO, INC., EBER
CONNECTICUT, LLC, EBER-RHODE
ISLAND, LLC, EBER BROS. ACQUISITION
CORP, EBER-METRO, LLC, and SLOCUM &
SONS OF MAINE, INC.,

                      Nominal Defendants.



                    DECLARATION OF FRANK T. SANTORO
          Case 1:16-cv-09517-LAK Document 378 Filed 09/13/21 Page 2 of 3




       I, FRANK T. SANTORO, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746,

that the following statements are true and correct to the best of my knowledge:

       1.      I am a member of the law firm of Farrell Fritz, P.C., attorneys for Defendants and

Nominal Defendants (“Defendants”).

       2.      I respectfully submit this Declaration in opposition to Plaintiffs’ Motion to

Exclude Evidence and Testimony pursuant to Rule 37 of the Federal Rules of Civil Procedure.

       3.      Exhibit “A” are true copies of documents produced in the course of discovery

reflecting Michael Gallagher as a fact witness.

       4.      Exhibit “B” is a true copy of proposed Trial Exhibit DD, an Order of the Hon.

Michael Telesca, dated January 19, 2016.

       5.      Exhibit “C” is a true copy of proposed Trial Exhibit QQ, namely PBGC Demand

for Payment, dated March 29, 2016.

       6.      Exhibit “D” is a true copy of portions of proposed Trial Exhibit BBBB, the Notice

of Funding Waiver Application to Employee Organizations, Participants, Beneficiaries and

Alternate Payees and Waiver Application.

       7.      Exhibit “E” is a true copy of proposed Trial Exhibit JJ, namely, a letter from

Michael

Gallagher, dated December 19, 2018, re: plan termination liability.

       8.      Exhibit “F” is a true copy of proposed Trial Exhibit Y-7, namely, an email from

Wendy Eber, dated August 29, 2014, to M. Gallagher regarding Plaintiff, D. Kleeberg’s benefits.

       9.      Exhibit “G” is a true copy of the Defendants’ Interrogatory Response and

correspondence regarding same.
           Case 1:16-cv-09517-LAK Document 378 Filed 09/13/21 Page 3 of 3




          10.   Exhibit “H” is a true copy of proposed Trial Exhibit X, namely the Decision &

Order, dated April 15, 2005, of Hon. Kenneth R. Fisher in EWLC v. Southern Wine & Spirits of

America, Inc. denying preliminary injunction.

          11.   Exhibit “I” is a true copy of proposed Trial Exhibit DDDD, PBGC Scratch Pad

calculating Lester Eber’s pension benefit of the Eber Bros. Wine & Liquor Corp. Retirement Plan

and January 10, 2014 e-mail referred to in Hon. Telesca’s Order.

          12.   Exhibit “J” is a true copy of proposed Trial Exhibit NNNN, the Eber Bros. Wine

& Liquor Retirement Plan Financial Statements for 2012 and 2011 and Independent Auditors'

Report.

          13.   WHEREFORE, for the reasons set forth in the accompanying Memorandum of

Law, I respectfully request that the Court deny the Plaintiffs’ Motion to Exclude Evidence and

Testimony pursuant to Rule 37 of the Federal Rules of Civil Procedure.

Dated: Uniondale, New York
       September 13, 2021

                                                    s/Frank T. Santoro
                                                    Frank T. Santoro




FF\11895109.1
